PER CURIAM:
Bernard Gregory Lamp appeals the magistrate judge’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint.* We have reviewed the record and find no reversible error. Accordingly, we deny Lamp’s motion for appointment of counsel and affirm for the reasons stated by the magistrate judge. Lamp v. Wallace, No. CA-04-317-3 (E.D. Va. Mar. 23 and Apr. 26, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (2000) and Fed.R.Civ.P. 73.